


Exhibit 10.23

CYMER, INC.

REDUCTION IN FORCE SEPARATION BENEFITS PLAN

 

REVISION 4, NOVEMBER 14, 2007

 

SECTION 1.         PURPOSE

 

This Plan (as defined herein) is designed to provide separation pay and benefits
to Eligible Employees (as defined herein) of the Company (as defined herein)
pursuant to the terms and conditions set forth in this Plan.  The Plan is
intended to be an employee welfare benefit plan, as defined in Section 3(1) of
ERISA (as defined herein) and shall be interpreted to effectuate this intent. 
This document shall serve as both a plan document and summary plan description
for purposes of Title I of ERISA.

 

SECTION 2.         EFFECTIVE DATE AND TERM

 

Any and all of the Company’s policies and practices regarding severance benefits
or similar payments upon employment termination or position elimination with
respect to Eligible Employees due to a Reduction in Force other than written
employment or separation agreements with the Company that provide severance
benefits are hereby superseded by this Plan, effective as of October         ,
2007.  This plan will remain in effect until terminated by the Board of
Directors of Cymer, Inc. or its designee.

 

SECTION 3.         DEFINITIONS

 

(a)           “BASE SALARY” means the Eligible Employee’s wages earned on the
basis of a 40 hour work week determined as of the Eligible Employee’s
Termination Date (as defined herein), excluding bonuses and commissions, and, if
paid hourly, is based on the average number of regularly scheduled hours worked
per week for the three months preceding the Termination Date.

 

(b)           “BOARD” means the Board of Directors of Cymer, Inc.

 

(c)           “CAUSE” means, with respect to a particular Eligible Employee:
(i) fraud, misappropriation, embezzlement or other act of misconduct against the
Company; (ii) conviction of a felony; (iii) violation of any rules or
regulations of any governmental or regulatory body which has an adverse effect
on the Company; (iv) a material breach of the terms of the Eligible Employee’s
employment obligations, or a breach of the Eligible Employee’s duty not to
engage in any transaction that represents, directly or indirectly, self-dealing
with the Company or any of the Company’s affiliates, which has not been approved
by the Company; (v) unsatisfactory performance; (vi) violation of state or
federal law in connection with the Eligible Employee’s performance of his/her
job; or (vii) a leave of absence exceeding the period allowed by contract,
policy or applicable law.  Notwithstanding the foregoing, termination of the
Eligible Employee’s employment due to death or disability shall not be
considered termination for Cause.  The determination that a termination is for
Cause shall be by the Committee, as applicable, in its sole and exclusive
judgment and discretion.

 

(d)           “COMMITTEE” means the Committee of the Board (and any
delegatee(s) of such Committee) established by the Board to administer this Plan
in accordance with its terms.

 

1

--------------------------------------------------------------------------------


 

(e)           “COMPANY” means Cymer, Inc. and its subsidiaries.

 

(f)            “COMPARABLE POSITION”  means any position with the Company,
regardless of title and responsibilities, that is located within 50 miles of the
location at which the Eligible Employee was performing his or her duties
immediately prior to his or her Termination Date and the base salary offered for
such position is not less than eighty-five percent (85%) of Eligible Employee’s
Base Salary as of the Eligible Employee’s Termination Date.

 

(g)           “ELIGIBLE EMPLOYEE” means any non-temporary, full-time or
part-time employee (i.e., working at least 20 hours per week) of the Company
(specifically excluding any individual who is not treated by the Company as a
common law employee without regard to the characterization or recharacterization
of such individual’s status by any court or governmental agency), who is paid
from the Company’s United States payroll and who has been notified by the
Company that he or she is subject to Involuntary Termination Without Cause as a
result of a Reduction in Force and who has not been offered a Comparable
Position with the Company.  Employees who do not return to work following a
leave of absence prior to a Reduction in Force and/or who begin receiving
benefits under the Company’s long-term disability plan are not eligible for the
benefits provided herein.

 

(h)           “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

(i)            “GROUP HEALTH PLAN” means a plan offered by the Company that
provides medical, dental and/or vision coverage to the Company’s employees, but
does not include an Internal Revenue Code Section 125 health care reimbursement
plan.

 

(j)            “HEALTH BENEFIT PERIOD” the first full calendar month that
commences following the Participant’s Termination Date.

 

(k)           “INVOLUNTARY TERMINATION WITHOUT CAUSE” means an employee’s
dismissal or discharge by the Company for a reason other than for Cause.  The
termination of an employee’s employment will not be deemed to be an “Involuntary
Termination Without Cause” if such termination either occurs as a result of
(1) the employee’s death or disability, (2) a force majeure circumstance beyond
the Company’s control including, but not limited to, fire, flood, explosion,
bombing, earthquake or civil unrest, or (3) the employee’s resignation for any
reason (including retirement).

 

(l)            “PARTICIPANT” means an Eligible Employee who has fulfilled the
requirements of Section 4 herein.

 

(m)          “PLAN” means this Cymer, Inc. Reduction in Force Separation
Benefits Plan, as set forth in this instrument and as amended from time to time.

 

(n)           “REDUCTION IN FORCE” means the Involuntary Termination without
Cause (as defined in the Plan) of the employment of two (2) or more full-time or
part-time employees of the Company within a ninety (90) day period as a result
of lack of work, lack of funds, economic slowdowns, technological or structural
changes in the Company’s operations, a corporate restructuring, or any business,
operational or other circumstances which necessitate a reduction in the number
of U.S. employees on U.S. payroll as a means of ensuring the financial health,
efficiency and viability of the Company on a short-term or long-term basis.  The
determinationas to whether or not a Reduction in Force has occurred under
particular circumstances shall be made by the Committee in its sole and
exclusive discretion.

 

2

--------------------------------------------------------------------------------


 

(o)           “SERVICE DATE” means the Eligible Employee’s first date of
employment with the Company or, if rehired by the Company, the date of rehire.

 

(p)           “TERMINATION DATE” means the date of the Eligible Employee’s
Involuntary Termination Without Cause.

 

(q)           “YEARS OF SERVICE” means the number of full years (i.e., a period
of twelve complete months) or partial years of service completed by the Eligible
Employee measured from the Service Date to the Termination Date, rounded up to
the next whole year.

 

SECTION 4.         DEPARTURE AND ENTITLEMENT PROCEDURE.

 

As a condition to receiving the severance benefits described in Section 5, the
Eligible Employee must deliver to the Human Resources Department, or its
designee an effective Release in substantially the form attached hereto as
Exhibit A or Exhibit B, as appropriate (the “Release”), within the time period
set forth therein, but in no event later than forty-five (45) days following the
Termination Date, and such release must become effective in accordance with its
terms.  The Company, in its discretion, may modify the form of the required
Release at any time to comply with applicable law and shall determine the form
of the required Release.  Additionally, a condition to receiving the severance
benefits described in Section 5, the Eligible Employee must return all Company
property within five (5) days of the Eligible Employee’s Termination Date.

 

SECTION 5.         PARTICIPATION AND BENEFITS.

 

(a)           SEVERANCE BENEFITS.  An Eligible Employee who timely returns a
Release as described in Section 4 and meets the additional departure conditions
described in Section 4 shall become a Participant as of the effective date of
the Release and the following shall apply.

 

(i)            Severance Payments.  The Participant shall receive a lump-sum
severance payment within one (1) week (seven days) of becoming a Participant and
the amount of such payment shall be based on the Participant’s position level
(as designated by the Company) and the Participant’s Years of Service as of the
Participant’s Termination Date as set forth below.  In the event of the
Participant’s death prior to receipt of the severance payment, such severance
payment shall be made to the Participant’s beneficiary or beneficiaries, as
applicable.

 


POSITION LEVEL


 


SEVERANCE PAYMENTS

Senior Director/Director

 

4 months Base Salary plus
1 week Base Salary
per Year of Service

 

 

 


SENIOR MANAGER/MANAGER


 

2 months Base Salary plus
1 week Base Salary
per Year of Service

 

 

 

Senior Level Professional,

 

2 months Base Salary plus

 

3

--------------------------------------------------------------------------------


 

Individual Contributor (IC 5-6)

 

1 week Base Salary

per Year of Service

 

 

 

Supervisor

 

1 month Base Salary plus
1 week Base Salary
per Year of Service

 

 

 

Exempt or Technical
Employee (IC 1-4)

 

1 month Base Salary plus
1 week Base Salary
per Year of Service

 

 

 

Non-Exempt Employee

 

1 week Base Salary
per Year of Service
(minimum 3 weeks Base Salary)

 

(ii)           Outplacement Assistance.  The Participant shall be eligible for
outplacement assistance provided by a vendor to be chosen by the Company at the
Company’s sole and exclusive discretion for the applicable period of time based
on the Participant’s position level (as designated by the Company) and Years of
Service as of the Participant’s Termination Date as set forth below.

 

POSITION LEVEL

 

OUTPLACEMENT SERVICES

 

 

 

Senior Director/Director

 

3-months

 

 

 

Senior Manager/Manager

 

1-month

 

 

 

Senior Level Professional,
Individual Contributor (IC 5-6)

 

1-month

 

 

 

Supervisor

 

2-day workshop

 

 

 

Exempt or Technical
Employee (IC 1-4)

 

2-day workshop

 

 

 

Non-Exempt Employee

 

2-day workshop

 

(iii)         Group Health Plan Coverage Payments.  Assuming the Participant
timely elects to continue his Group Health Plan coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) during the Health Benefit
Period the Company will pay the applicable portion of the Company premium for
the Participant and any qualified dependents for Group Health Plan coverage as
in effect immediately prior to the Participant’s Termination Date.  As a
condition to receiving such benefits, during the Health Benefit Period the
Participant must continue to pay the Participant’s applicable portion of the
premium for the Participant and any qualified dependents for Group Health Plan
coverage as in effect immediately prior to the Participant’s Termination Date. 
The Company agrees that, in the event of the death of the Participant prior to
the end of the Benefit Period, the Participant’s surviving

 

4

--------------------------------------------------------------------------------


 

spouse and the Participant’s eligible dependent children covered under the
Company’s Group Health Plan at the time of the Participant’s death, shall
continue to receive benefits under this Section for the Heath Benefit Period. 
No further provisions in this agreement are made available to a Participant’s
surviving spouse or the Participant’s dependent children.  Following the Health
Benefit Period, the Participant, Participant’s spouse, and Participant’s
eligible dependent children, may continue to receive coverage under the
Company’s Group Health Plan by paying for the entire applicable COBRA coverage
premiums until the Participant, Participant’s spouse, or Participant’s dependent
children, as applicable, cease to be eligible for COBRA continuation coverage.

 

(iv)          Deferred Compensation.  Benefits payable under the Plan are
intended to be payable pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations or otherwise exempt from
application of Section 409A of the Code.

 

(b)           VOLUNTARY RESIGNATION/TERMINATION FOR CAUSE.  Notwithstanding any
other provision of the Plan to the contrary, in no event shall an Eligible
Employee receive any benefits hereunder if his or her termination is for Cause,
occurs as a result of his or her death or disability, a force majeure
circumstance beyond the Company’s control including, but not limited to, fire,
flood, explosion, bombing, earthquake or civil unrest, or his or her resignation
for any reason (including retirement).

 

(c)           “AT WILL” EMPLOYMENT.  No provision of this Plan alters a
Participant’s “at will” employment status with the Company.

 

(d)           OFFSETS/WITHHOLDING.  Notwithstanding any other provision of the
Plan to the contrary, severance benefits received pursuant to this Plan shall be
subject to offset(s) and withholding as set forth below to the extent permitted
by applicable laws.

 

(i)            All severance benefits under this Plan shall be subject to legal
deductions and applicable withholding.

 

(ii)           The Company reserves the right to offset the benefits payable
under this Plan by any advanced monies the Participant owes the Company.

 

(iii)         The benefits and amounts payable under this Plan shall be reduced
(but not below zero) by any severance pay or benefits to which an Eligible
Employee or Participant, as applicable, is or becomes entitled under any other
severance pay plan, agreement, policy or  arrangement other than individual
written employment or separation agreements with the Company that provide
severance benefits or any severance programs that specifically provide for
benefits additional to those provided by this Plan.

 

(iv)          There shall be no duplication of benefits under this Plan.

 

The Committee shall determine in its sole and exclusive judgment and discretion
whether and in what manner the provisions of this subsection 5(d) shall apply.

 

(e)           LOSS AND REDUCTION OF BENEFITS; NON-DUPLICATION OF BENEFITS. 
Notwithstanding any other provision of the Plan to the contrary,  severance
benefits under this Plan shall terminate and/or shall be reduced as set forth
below.

 

5

--------------------------------------------------------------------------------


 

(i)            If an Eligible Employee resigns for any reason prior to his or
her Termination Date, then he/she shall not be entitled to any severance
benefits hereunder.

 

(ii)           If, within the period commencing 90 days prior to the Termination
Date and ending on the date upon which the severance payment described in
subparagraph 5(a)(i) is paid, an Eligible Employee or Participant, as
applicable, is offered a Comparable Position with the Company, then he or she
will not receive the benefits described in subparagraph 5(a)(i) irrespective of
whether or not he or she accepts such Comparable Position.

 

(iii)         If, during the base salary replacement period represented by the
severance payment described in subparagraph 5(a)(i), a Participant is offered
and accepts a position (whether a Comparable Position or not) with the Company,
then he or she shall not receive any further severance benefits under this Plan
and must repay the Company the pro-rata portion of the lump sum severance
payment representing the portion of the base salary replacement period that
follows his or her date of rehire.

 

(iv)          If, prior to the date on which the severance payment described in
subparagraph 5(a)(i) is paid, it is discovered that an otherwise Eligible
Employee or Participant, as applicable, engaged in conduct prior to or following
his or her Termination Date which would constitute Cause as defined herein, then
severance payments and applicable benefits shall cease immediately and such
Eligible Employee or Participant, as applicable, shall no longer be entitled to
any benefits hereunder.

 

(v)            If an Eligible Employee receives pay and/or other benefits in
lieu of notice, or receives pay and/or other benefits during an applicable
notice period, under any applicable Federal, state or local law including, but
not limited to, the Worker Adjustment Retraining Notification Act, 29 U.S.C.
Section 2101 et seq., or the California “mini-WARN” Act, then the benefits and
amounts payable under subsection 5(a) of this Agreement shall be reduced (but
not below 1 week Base Salary) by an amount equal to the aggregate amount of such
pay and/or other benefits received by Eligible Employee in lieu of such notice
or during such notice period.

 

The Committee shall determine in its sole and exclusive judgment and discretion
whether and in what manner the provisions of this subsection 5(e) shall apply

 

(f)            LIMITATION ON EMPLOYEE RIGHTS.  The Plan shall not give any
employee of the Company the right to be retained in the service of the Company
or to interfere with or restrict the right of the Company to discharge any
employee at any time, for any reason, with or without Cause.

 

SECTION 6.         ADMINISTRATION AND OPERATION OF THE PLAN

 

(a)           PLAN SPONSOR AND ADMINISTRATOR.  The Company is the “Plan Sponsor”
and the “Plan Administrator” of the Plan (as such terms are defined in ERISA)
and shall have responsibility for complying with any reporting and disclosure
rules applicable to the Plan under ERISA.  In all other respects, except as
provided herein, the Plan shall be administered and operated by the Committee
and its delegatee(s).  The Committee is empowered to construe and interpret the
provisions of the Plan and to decide all questions of eligibility for benefits
under this Plan and shall make such determinations in its sole and absolute
discretion which shall be conclusive and binding upon all persons.  The
Committee may at any time delegate to any other named person or body, or
reassume therefrom, any of its fiduciary responsibilities or administrative
duties with respect to this Plan.

 

6

--------------------------------------------------------------------------------


 

(b)           The members of the Committee shall be the named fiduciaries with
respect to this Plan for purposes of Section 402 of ERISA.

 

(c)           The Committee may contract with one or more persons including, but
without limitation, actuaries, attorneys, accountants and consultants to render
advice with regard to any responsibility it has under the Plan.

 

(d)           Subject to the limitations of this Plan, the Committee shall from
time to time establish such rules for the administration of this Plan as it may
deem desirable.

 

(e)           The Company shall, to the extent permitted by law, by the purchase
of insurance or otherwise, indemnify and hold harmless the members of the
Committee and each other fiduciary with respect to this Plan for liabilities or
expenses they and each of them incur in carrying out their respective duties
under the Plan, other than for any liabilities or expenses arising out of such
fiduciary’s gross negligence or willful misconduct.  A fiduciary shall not be
responsible for any breach of responsibility of any other fiduciary except to
the extent provided in Section 405 of ERISA.

 

SECTION 7.         CLAIMS, INQUIRIES AND APPEALS

 

(a)           APPLICATIONS FOR BENEFITS AND INQUIRIES.  Except as otherwise
provided in this subsection 7(a), no application for benefits is required to
receive benefits under this Plan.  If an individual believes that he or she has
been wrongfully denied any benefits under this Plan, such individual shall
submit an application for benefits signed and in writing to: Human Resources
Department, Cymer, Inc., 17075 Thornmint Court, San Diego, California 92127,
which shall forward such request to the Committee.

 

(b)           DENIAL OF CLAIMS.  If any application for benefits is denied in
whole or in part, the Committee must notify the claimant, in writing, of the
denial of the application, and of the claimant’s right to review of the denial. 
The written notice of denial will be set forth in a manner designed to be
understood, and will include specific reasons for the denial, specific
references to the Plan provision upon which the denial is based, a description
of any information or material that the Committee needs to complete the review
and an explanation of the Plan’s review procedure.

 

(i)            This written notice will be provided to the claimant within
ninety (90) days after the Committee receives the application, unless special
circumstances require an extension of time, in which case, the Committee has up
to an additional ninety (90) days for processing the application.  If an
extension of time for processing is required, written notice of the extension
will be furnished to the claimant before the end of the initial 90-day period.

 

(ii)           This notice of extension will describe the special circumstances
necessitating the additional time and the date by which the Committee is to
render its decision on the application.  If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied.  The claimant will then be permitted
to appeal the denial in accordance with the review procedure described below.

 

7

--------------------------------------------------------------------------------


 

(c)           REQUEST FOR REVIEW.  The claimant (or the claimant’s authorized
representative) may appeal a denied benefit claim by submitting a written
request for a review to: Corporate Human Resources, Cymer, Inc., 16750 Via Del
Campo Court, San Diego, California 92127, who shall forward such request to the
Committee.

 

(i)            Any appeal must be submitted within sixty (60) days after the
application is denied (or deemed denied).  The Committee will give the claimant
(or the claimant’s representative) an opportunity to review pertinent documents
in preparing a request for a review.

 

(ii)           A request for review must set forth all of the grounds on which
it is based, all facts in support of the request and any other matters that the
claimant or the claimant’s representative feel are pertinent.  The Committee may
require the claimant or the claimant’s representative to submit additional
facts, documents or other material as it may find necessary or appropriate in
making its review.

 

(iii)         If the claimant wishes to submit additional information in
connection with an appeal from the denial (or deemed denial) of benefits, the
claimant may be required to do so at the claimant’s own expense.

 

(d)           DECISION ON REVIEW.  The Committee will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days) for processing the request for a review.  If an extension for review
is required, written notice of the extension will be furnished within the
initial 60-day period.  The Committee will give written notice of its decision
to the applicant.  In the event that the Committee confirms the denial of the
application for benefits in whole or in part, the notice will outline the
specific Plan provisions upon which the decision is based.  If written notice of
the Committee’s decision is not given within the time prescribed above, the
application will be deemed denied on review.

 

(e)           EXHAUSTION OF REMEDIES.  No legal action for benefits under the
Plan may be brought until (i) a written application for benefits has been
submitted in accordance with the procedures described above, (ii) the person
claiming benefits has been notified by the Committee that the application is
denied (or the application is deemed denied due to the Committee’s failure to
act on it within the time prescribed), (iii) a written request for a review of
the application has been submitted in accordance with the appeal procedure
described above and (iv) the person appealing the denial has been notified in
writing that the Committee has denied the appeal (or the appeal is deemed to be
denied due to the Committee’s failure to take any action on the claim within the
time prescribed).

 

SECTION 8.         BASIS OF PAYMENTS TO AND FROM THE PLAN

 

All benefits under the Plan shall be paid by the Company.  The Plan shall be
unfunded and benefits hereunder shall be paid only from the general assets of
the Company.  An Eligible Employee’s right to receive payments under the Plan is
no greater than that of the Company’s unsecured general creditors.  Therefore,
if the Company were to become insolvent, the Eligible Employee might not receive
benefits under the Plan.

 

8

--------------------------------------------------------------------------------


 

SECTION 9.         AMENDMENT AND TERMINATION

 

The Company reserves the right to amend or terminate this Plan at any time;
provided, however, that no amendment or termination shall diminish benefits to
which a Participant is currently entitled under this Plan.  Any amendment or
other modification of the Plan shall be only in writing and signed by an
authorized officer of the Company.

 

SECTION 10.       NON-ALIENATION OF BENEFITS

 

No Plan benefit may be anticipated, alienated, sold, transferred, assigned,
pledged, encumbered or charged, and any attempt to do so will be void.

 

SECTION 11.       LEGAL CONSTRUCTION

 

This Plan shall be interpreted in accordance with ERISA and, to the extent not
preempted by ERISA, with the laws of the State of California.

 

SECTION 12.       OTHER PLAN INFORMATION

 

Plan Identification Number:  The Plan ID #501

 

Type of Plan:  Welfare benefit plan

 

Employer Identification Number: 33-0175463

 

Ending of the Plan’s Fiscal Year: December 31.

 

Agent for the Service of Legal Process:  The Plan’s agent for service of legal
process is:  Vice President or acting Vice President, Human Resources,
Cymer, Inc., 17075 Thornmint Court, San Diego, California 92127.

 

SECTION 13.       STATEMENT OF ERISA RIGHTS AND DUTIES

 

(a)           Participants in this Plan (which is a welfare benefit plan
sponsored by the Company) are entitled to certain rights and protections under
ERISA, including the right to:

 

(i)            Examine, without charge, at the Plan Administrator’s office and
at other specified locations, such as work sites, all Plan documents and copies
of all documents filed by the Plan with the U.S. Department of Labor, such as
detailed annual reports;

 

(ii)           Obtain copies of all Plan documents and Plan information upon
written request to the Plan Administrator.  The Plan Administrator may make a
reasonable charge for the copies; and

 

(iii)         Receive a summary of the Plan’s annual financial report, in the
case of a plan which is required to file an annual financial report with the
Department of Labor.  (Generally, all pension plans and welfare plans with 100
or more participants must file these annual reports.)

 

(b)           In addition to creating rights for Plan participants, ERISA
imposes duties upon the people responsible for the operation of the employee
benefit plan.  The people who operate the Plan, called “fiduciaries” of the
Plan, have a duty to do so prudently and in the interest of Plan participants
and beneficiaries.

 

9

--------------------------------------------------------------------------------


 

(c)           No one, including the Company or any other person, may fire any
person or otherwise discriminate against him or her in any way to prevent him or
her from obtaining a Plan benefit or exercising rights under ERISA.  If a claim
for a Plan benefit is denied in whole or in part, the claimant must receive a
written explanation of the reason for the denial.  A claimant has the right to
have the Plan review and reconsider his or her claim.

 

(d)           Under ERISA, there are steps an employee can take to enforce the
above rights.  For instance, if an employee request materials from the Plan and
does not receive them within 30 days, he or she may file suit in a federal
court.  In such a case, the court may require the Plan Administrator to provide
the materials and pay up to $100 a day until the employee receives the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator.  If an employee has a claim for benefits that
is denied or ignored, in whole or in part, he or she may file suit in a state or
federal court.  If it should happen that the Plan fiduciaries misuse the Plan’s
money, or if an employee is discriminated against for asserting his or her
rights, he or she may seek assistance from the U.S. Department of Labor, or file
suit in a federal court.  The court will decide who should pay court costs and
legal fees.  If he or she is successful, the court may order the person sued to
pay these costs and fees.  If he or she is unsuccessful, the court may order him
or her to pay these costs and fees, for example, if it finds the claim is
frivolous.

 

(e)           If an employee has any questions about the Plan, the employee
should contact the Plan Administrator.  If an employee any questions about this
statement or about the employee’s rights under ERISA, or if the employee needs
assistance in obtaining documents from the Plan Administrator, the employee
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.  The employee may also obtain certain publications about
the employee’s rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or
accessing its website at http://www.dol.gov/ebsa/.

 

10

--------------------------------------------------------------------------------


 

For Employees Under Age 40

 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 4 of
the Reduction In Force Separation Benefits Plan dated October         , 2007, to
which this form is attached, I, [Employee], hereby furnish Cymer, Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans (the “Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, Title VII of the 1964 Civil Rights Act, as amended, the
Americans with Disabilities Act, and the Federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or claims for wrongful termination,
breach of the covenant of good faith, contract claims, tort claims, and wage or
benefit claims, including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Releasees.

 

I further acknowledge that I have been advised that I have seven (7) days to
consider this Release and Waiver (although I may choose voluntarily to execute
this Release and Waiver earlier).

 

Date:

 

 

By:

 

 

 

[EMPLOYEE]

 

1

--------------------------------------------------------------------------------


 

For Employees Over Age 40

 

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 4 of
the Reduction In Force Separation Benefits Plan dated October         , 2007, to
which this form is attached, I, [Employee], hereby furnish Cymer, Inc. (the
“Company”), with the following release and waiver (“Release and Waiver”).

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, successors, assigns, affiliates, parent,
subsidiaries, and benefit plans (the “Releasees”), of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising at any time prior to and including my employment
termination date with respect to any claims relating to my employment and the
termination of my employment, including but not limited to, claims pursuant to
any federal, state or local law relating to employment, including, but not
limited to, discrimination claims, claims under the California Fair Employment
and Housing Act, Title VII of the 1964 Civil Rights Act, as amended, the
Americans with Disabilities Act, and the Federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”), or claims for wrongful termination,
breach of the covenant of good faith, contract claims, tort claims, and wage or
benefit claims, including but not limited to, claims for salary, bonuses,
commissions, stock, stock options, vacation pay, fringe benefits, severance pay
or any form of compensation.

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Releasees.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that:  (a) the Release and Waiver granted
herein does not relate to claims which may arise after this Release and Waiver
is executed; (b) I should consult with an attorney prior to executing this
Release and Waiver; (c) I have forty-five (45) days to consider this Release and
Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven (7) days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the seven (7) day revocation period has
expired unexercised.

 

Date:

 

 

By:

 

 

 

[EMPLOYEE]

 

1

--------------------------------------------------------------------------------
